Dissenting Opinion by
Judge Mencer:
1 respectfully dissent. Here we are called upon to apply clear language of tbe Pennsylvania Liquor Control Board’s Regulation 115, section 115.13, to a fact situation which understandably invites a relaxation of tbe regulation to achieve a desired result.
Tbe pertinent part of Regulation 115 reads as follows: “In such case, tbe license which has been sur*398rendered to the Board or any renewal thereof in possession of the Board shall be held available for the benefit of the licensee solely for transfer for a period which shall not exceed one year from the date of surrender. In the event that a transfer of the license is not effected within the said one year period, the license shall automatically be cancelled and there shall be no refund of the license fee or any portion thereof, provided, however, that any transfer application pending at the expiration of the said one year period may be processed to conclusion.” (Emphasis supplied.)
Here it is admitted by appellee that, on November 9, 1970, when the one-year period from the date of surrender of the license ended, (1) a transfer of the license had not been effected; (2) there was no transfer application pending since it had withdrawn its application on September 3, 1970 and did not submit a reapplication for transfer until December 9, 1970.
The Court of Common Pleas of Allegheny County and the majority are of the view that the Pennsylvania Liquor Control Board should consider the December 9, 1970 application as an amendment to the May 28, 1970 application which appellee withdrew on September 3, 1970. The majority states that “[t]he delay between September 3 and December 9 was caused by appellee’s decision not to submit the re-application until it was assured that premises would be leased” and that . . under these circumstances the decision of the lower court must be affirmed.” I fail to comprehend any extenuating circumstances which would support such a conclusion. As the majority points out, “[t]he delay . . . was caused by appellee’s decision. . . .” Contrary to the majority, I view appellee’s attempts to complete the transfer anything but diligent.
Further, it is my view that appellee’s application of December 9, 1970 was a new one and not considered by *399appellee to be an amendment to the May 28, 1970 application which had been withdrawn. The concept of the application of December 9 being an amendment originated with the court below. I fail to understand how amending a withdrawn application can reinstate the application to a pending status as of a date prior to the amendment.
The bar of a friendly tavern is the ideal place to allow time to slowly slip away but in this case the bar of justice should not be expected to turn back the clock to recapture the time that appellee has squandered.
President Judge Bowman joins in this dissent.